UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1871



NEBYU SOLOMON,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A36-253-103)


Submitted:   March 31, 2006                 Decided:    May 11, 2006


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kim-Bun Thomas Li, LI, LATSEY & GUITERMAN, PLLC, Washington, D.C.,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Larry P. Cote, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Nebyu   Solomon,   a    native   and    citizen     of   Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) that found Solomon was not eligible for relief

under § 212(c) of the Immigration and Nationality Act (“INA”), 8

U.S.C. § 1182(c), and dismissed his appeal.

             On appeal, Solomon argues that (1) his due process rights

were violated by the Immigration Judge’s refusal to consider his

§   212(c)   application;   (2)     his   equal     protection    rights   were

violated; and (3) he is eligible for § 212(c) relief.

             In order to succeed on a due process claim, Solomon “must

first establish that he had a property or liberty interest at

stake.”   Smith v. Ashcroft, 295 F.3d 425, 429 (4th Cir. 2002).             The

Supreme Court has held that asserting a protected interest in a

process itself, in the absence of any substantive interest, is not

a cognizable claim.      Ohio Adult Parole Authority v. Woodard, 523

U.S. 272, 280 n.2 (1998); Olim v. Wakinekona, 461 U.S. 238, 250

(1983); see also Harvey v. Horan, 285 F.3d 298, 315 n.5 (4th Cir.

2002).    We have held there is no liberty or property interest in

discretionary relief under § 212(c).              Smith, 295 F.3d at 429.

Hence, it follows there is no liberty or property interest in being

considered for full relief.         United States v. Torres, 383 F.3d 92

(3d Cir. 2004).      Accordingly, as there is no liberty interest at




                                     - 2 -
stake with regard to Solomon’s § 212(c) application, he cannot

state a cognizable due process claim.

             Solomon next argues that his equal protection rights were

violated because the Government’s delay in commencing removal

proceedings led him to be treated differently than similarly

situated aliens applying for the § 212(c) waiver.               We note that

this court lacks jurisdiction to consider claims challenging the

Government’s decision to initiate removal proceedings.              See INA

§ 242(g), 8 U.S.C. § 1252(g). Moreover, the disparate treatment of

which Solomon complains was not wholly irrational.               Mathews v.

Diaz, 426 U.S. 67, 83 (1976).

             Finally, Solomon asserts that he is eligible for the

§ 212(c) waiver.      Solomon does not dispute that he served over five

years   in   prison    for   his   1992   aggravated   felony    conviction.

Therefore, we find that he is ineligible for the waiver under 8

C.F.R. § 1212.3(f)(4)(I) (2005).

             Accordingly, we affirm the decision of the Board.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                    - 3 -